DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 11/1/2021.

Claim Interpretation
Claim 63 recites the limitation “wherein each of the…pincers includes a length of aluminum alloy cut from a blank consisting of the aluminum alloy” which is regarded as a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 32, 38, 41-42 & 62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmons (4,076,028, previously cited) in view of Ladtkow et al. (JP10-57390, cited in IDS, machine translation provided, previously cited) and Asahara et al. (EP 1709923, cited in IDS).  
Concerning claim 32, as illustrated in Fig. 1-8, Simmons discloses a forceps configured for single use (tweezer 10 can be disposed of after single-use; Col. 3, ll. 13-36), the forceps comprising: 
first and second elongate pincers, each of the first and second elongate pincers having an intermediate body portion that is shaped and dimensioned to be held in a single hand, and each of the first and second elongate pincers having a proximal end portion and a distal end portion at opposite ends of the intermediate body portion, the distal end of each of the first and second elongate pincers extending from the intermediate body portion of the elongate pincer to a pointed end tip of the elongate pincer (blades 12, 14 have intermediate body portions shaped and dimensioned to be held in a single hand, proximal end portions opposite distal end portions that extend to pointed end tips 16, 18; Col. 3, ll. 13-36); 
first and second bipolar electrically conductive cords permanently and electrically connected to the proximal end portion of the first and second elongate pincers respectively, the first and second cords having a flexible length that extends to an electrical connector from the first and second elongate pincers (electrical wires 20, 21 permanently connect to electrical contact ends 28, 30 of blades 12, 14 and have a flexible length that extends to male connecting plugs, taken to be the electrical connector; Col. 3, ll. 13-36); and 
wherein each of the first and second elongate pincers comprises a solid length of material forming the shape of the elongate pincer that extends from the electrically conductive cord connected to the elongate pincer to the pointed end tip of the respective elongate pincer (blades 12, 14 are a solid length of a material from the proximal to distal ends that form the shape of the blades 12, 14 and extend from electrical wires 20, 21 connected at the proximal end to the pointed tip ends 16, 18; Fig. 1-4), and conducts electricity between the pointed end tip of the elongate pincer and the electrically conductive cord connected to the elongate pincer (current flows from electrosurgical frequency generator 22 through electrical wires 20, 21 to blades 12, 14; Col. 3, ll. 13-36).
Simmons fails to disclose the first and second pincers to be tissue-sticking resistant and comprising a layer of biocompatible metal at each pointed end tip and the solid length of material to be a solid length of aluminum alloy.  However, Ladtkow et al. teach electrosurgical forceps (10) comprising first and second pincer tips (31, 33) made of aluminum or an aluminum alloy (7075 T 6) and having a layer of biocompatible metal (gold 24) on each tip.  At the time of the invention, it would have been obvious to one of In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  
Simmons in view of Ladtkow fail to disclose the thickness of the biocompatible metal to be not more than 0.010 inches.  However, Asahara et al. discloses disposable tissue sticking resistant forceps where the opposed surfaces (1a) of each arm tip end portions (1) have only a plating of film (2) of a noble, or pure, metal material that is biocompatible in the embodiment of Fig. 2 ([0004]-[0005]; Fig. 2) and further discloses biocompatible noble metal layer (3a,4) that is in the range of 13-60 micrometers, or 0.00051-0.00236 inches, (3-50 micrometers, 0.00012-0.00197 inches, for layer (3a) and 10 micrometers for layer (4) in the embodiment of Fig. 1 ([0024-0025]; Fig. 1).  Since Asahara et al. disclose experimenting with different thicknesses for a biocompatible layer ([0032], [0034], [0036], [0044], [0046]), it would have been obvious to one of ordinary skill in the art to modify the invention of Simmons in view of Ladtkow et al. such that the biocompatible metal layer has a thickness of not more than 0.010 inches since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
claim 38, Ladtkow et al. disclose the biocompatible layer to be gold and thus the modified invention fails to disclose the biocompatible layer to comprise silver.  However, Asahara et al. disclose biocompatible noble metal layers can be either gold or silver.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the modified invention to use either gold or silver for the biocompatible layer since Asahara et al. teach that both materials allow the original manipulation performance of the bipolar forceps to be maintained by excellent thermal conductivity and electrical conductivity of the selected noble metal material ([0015]). 
Concerning claim 41, Asahara et al. further disclose the biocompatible layer to be in the range of 13-60 micrometers, or 0.00051-0.00236 inches, which is within the range of 0.0005-0.005 ([0024-0025]; Fig. 1).
Concerning claim 42, Asahara et al. further disclose the biocompatible layer to be in the range of 13-60 micrometers, or 0.00051-0.00236 inches, which is within the range of 0.0005-0.005 ([0024-0025]; Fig. 1), and thus the modified invention of Simmons in view of Ladtkow et al. and Asahara fail to disclose the range to be 0.002-0.005 inches.  However, since Asahara et al. disclose experimenting with different thicknesses for a biocompatible layer ([0032], [0034], [0036], [0044], [0046]), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Simmons in view of Ladtkow et al. and Asahara such that the thickness of the biocompatible layer is in the range of 0.002-0.005 inches since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
claim 62, as illustrated in Fig. 1-8, Simmons discloses a forceps configured for single use (tweezer 10 can be disposed of after single-use; Col. 3, ll. 13-36), the forceps comprising: 
first and second elongate pincers, each of the first and second elongate pincers having an intermediate body portion that is shaped and dimensioned to be held in a single hand, each of the first and second elongate pincers having a proximal end portion and a distal end portion at opposite ends of the intermediate body portion, the distal end portions extending from the intermediate body portions of the respective elongate pincer to a pointed end tip of the respective elongate pincer, and each the first and second elongate pincers comprising a material extending from the proximal end portion to the pointed end tip of the respective elongate pincer for conducting electricity between the proximal end portion and the pointed end tip of the respective elongate pincer (blades 12, 14 are a solid length of a material have intermediate body portions shaped and dimensioned to be held in a single hand, proximal end portions opposite distal end portions that extend to pointed end tips 16, 18; Col. 3, ll. 13-36); 
first and second bipolar electrically conductive cords permanently and electrically connected to the proximal end portion of the first and second elongate pincers respectively, the first and second cords having a flexible length that extends to an electrical connector from the first and second elongate pincers (electrical wires 20, 21 permanently connect to electrical contact ends 28, 30 of blades 12, 14 and have a flexible length that extends to male connecting plugs, taken to be the electrical connector; Col. 3, ll. 13-36).
In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  
Simmons in view of Ladtkow fail to disclose the thickness of the biocompatible metal to be not more than 0.010 inches.  However, Asahara et al. discloses disposable tissue sticking resistant forceps where the opposed surfaces (1a) of each arm tip end portions (1) have only a plating of film (2) of a noble, or pure, metal material that is biocompatible in the embodiment of Fig. 2 ([0004]-[0005]; Fig. 2) and further discloses biocompatible noble metal layer (3a,4) that is in the range of 13-60 micrometers, or 0.00051-0.00236 inches, (3-50 micrometers, 0.00012-0.00197 inches, for layer (3a) and 10 micrometers for layer (4) in the embodiment of Fig. 1 ([0024-0025]; Fig. 1).  Since In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 33-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmons (4,076,028, previously cited) in view of Ladtkow et al. (JP10-57390, cited in IDS, machine translation provided, previously cited) and Asahara et al. (EP 1709923, cited in IDS), as applied to claim 32, in further view of Eggers et al. (5,891,142, previously cited).
Concerning claim 33, Simmons discloses a cup-shaped cap (40) that connects the first and second elongate pincers (12, 14) to one another, the cap (40) including a hollow interior, a distal end having an opening to the hollow interior through which the first and second elongate pincers (12, 14) pass, a proximal end opposite the distal end having at least one opening to the hollow interior through which the cords pass (20, 21), and the cords (21, 20) originating at the proximal end (highlighted below) of the cap (40) and naturally flow in the direction of the operator’s arms for reducing torque at a proximal end of the forceps (34) (Col. 4, ll. 13-20); Fig. 2, annotated Fig. 3 below & Fig. 8). 

    PNG
    media_image1.png
    406
    1250
    media_image1.png
    Greyscale

Simmons in view of Ladtkow and Asahara et al. fail to disclose the hollow interior of the cap being potted with a material. However, Eggers et al. disclose electrosurgical forceps (34) comprising a cup-shaped cap (32) that connects the first and second elongate pincers (36, 38) to one another, the cap (32) including a hollow interior, a distal end having an opening to the hollow interior through which the first and second elongate pincers (36, 38) pass, and a proximal end opposite the distal end having at least one opening (connector posts recessed within connector housing 32) to the hollow interior through which bipolar electrically conductive cords (28, 30) pass (20, 21) and the hollow interior of the cap (32) being potted with a material.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the cap of Simmons with that of Eggers et al. to be a cup-shaped cap having a hollow interior potted with a material in order to provide the equally alternative of mounting the pincers within the cap as taught by Eggers et al. (Col. 4, ll. 13-20, Col. 5-6, ll. 65-45; Fig. 1)
Concerning claim 34, Eggers et al. further disclose the material for potting to comprise an epoxy (Col. 5-6, ll. 65-45).

Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmons (4,076,028, previously cited) in view of Ladtkow et al. (JP10-57390, cited in IDS, machine translation provided, previously cited), Asahara et al. (EP 1709923, cited in IDS) and Eggers et al. (5,891,142, previously cited), as applied to claim 33, in further view of Bagley (3,100,489, cited in IDS).
Concerning claim 35, Simmons in view of Ladtkow et al., Asahara et al. and Eggers et al. fail to disclose fail to disclose the cap comprising an electrically-insulating material.  However, Bagley discloses forceps (27) comprising pincers and a cup-shaped cap (36) that connects pincers to one another, and an electrically conductive cord (25) permanently connected to the proximal end of the pincers, where the cap (36) to comprise an electrically-insulating material (36).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Simmons in view of Ladtkow, Asahara and Eggers such that the cap comprises an electrically-insulating material in order to provide the benefit of an insulated coating as taught by Bagley. (Col. 2, ll. 5-27 & 50-70; Fig. 1-3)

Claim 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmons (4,076,028, previously cited) in view of Ladtkow et al. (JP10-57390, cited in IDS, machine translation provided, previously cited) and Asahara et al. (EP 1709923, cited in IDS), as applied to claim 32, in further view of Eggers et al. (5,484,436, previously cited).
Concerning claim 36, Simmons discloses the first and second bipolar electrically conductive cords (20, 21) each includes a wire secured to the proximal end portion of the first and second elongate pincers (12, 14) respectively to secure the first and second bipolar electrically conductive cords (20, 21) mechanically and electrically to the 

Claim 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmons (4,076,028, previously cited) in view of Ladtkow et al. (JP10-57390, cited in IDS, machine translation provided, previously cited), Asahara et al. (EP 1709923, cited in IDS) and Eggers et al. (5,484,436, previously cited), as applied to claim 36, in further view of Lecuyer (2004/0093006, previously cited).
Concerning claim 37, Simmons in view of Ladtkow et al., Asahara et al. and Eggers fail to disclose the proximal end portion of each of the first and second elongate 

Claims 39 & 63 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmons (4,076,028, previously cited) in view of Ladtkow et al. (JP10-57390, cited in IDS, machine translation provided, previously cited) and Asahara et al. (EP 1709923, cited in IDS), as applied to claim 32, in further view of Zeller (DE 13811033, previously cited).
Concerning claim 39, Simmons in view of Ladtkow et al. and Asahara et al. fail to disclose the pincers consisting of aluminum alloy.  However, Zeller discloses surgical forceps consisting entirely or substantially of aluminum or an aluminum alloy.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Simmons in view of Ladtkow et al. and Asahara et al. such that 
Concerning claim 63, as illustrated in Fig. 1-8, Simmons discloses a forceps configured for single use (tweezer 10 can be disposed of after single-use; Col. 3, ll. 13-36), the forceps comprising: 
first and second elongate pincers, each of the first and second elongate pincers having an intermediate body portion that is shaped and dimensioned to be held in a single hand, and each of the first and second elongate pincers having a proximal end portion and a distal end portion at opposite ends of the intermediate body portion, the distal end portion extending from the intermediate body portion of the respective elongate pincer to a pointed end tip of the respective elongate pincer (blades 12, 14 have intermediate body portions shaped and dimensioned to be held in a single hand, proximal end portions opposite distal end portions that extend to pointed end tips 16, 18; Col. 3, ll. 13-36); 
first and second bipolar electrically conductive cords permanently and electrically connected to the proximal end portion of the first and second elongate pincers respectively, the first and second cords having a flexible length that extends to an electrical connector from the first and second elongate pincers (electrical wires 20, 21 permanently connect to electrical contact ends 28, 30 of blades 12, 14 and have a flexible length that extends to male connecting plugs, taken to be the electrical connector; Col. 3, ll. 13-36); and 
wherein each of the first and second elongate pincers includes a length of material that extends from the electrically conductive cord connected to the respective elongate pincer to the pointed end tip of the respective elongate pincer (blades 12, 14 are a solid length of a material from the proximal to distal ends that form the shape of the blades 12, 14 and extend from electrical wires 20, 21 connected at the proximal end to the pointed tip ends 16, 18; Fig. 1-4) and conducts electricity between the pointed end tip of the respective elongate pincer and the electrically conductive cord connected to the respective elongate pincer (current flows from electrosurgical frequency generator 22 through electrical wires 20, 21 to blades 12, 14; Col. 3, ll. 13-36).
Simmons fails to disclose the first and second pincers to be tissue-sticking resistant and comprising a layer of biocompatible metal at each pointed end tip and the solid length of material to be a solid length of aluminum alloy.  However, Ladtkow et al. teach electrosurgical forceps (10) comprising first and second pincer tips (31, 33) made of aluminum or an aluminum alloy (7075 T 6) and having a layer of biocompatible metal (gold 24) on each tip.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Simmons such that the first and second pincers are tissue-sticking resistant and comprise a layer of biocompatible metal at each pointed end tip and the solid length of material is a solid length of aluminum alloy in order to provide the benefit of increasing electrosurgical performance with materials that have a suitable non-tackiness as taught by Ladtkow et al. ([0017], [0013], [0023]; Fig. 4) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  
Simmons in view of Ladtkow fail to disclose the thickness of the biocompatible metal to be not more than 0.010 inches.  However, Asahara et al. discloses disposable tissue sticking resistant forceps where the opposed surfaces (1a) of each arm tip end portions (1) have only a plating of film (2) of a noble, or pure, metal material that is biocompatible in the embodiment of Fig. 2 ([0004]-[0005]; Fig. 2) and further discloses biocompatible noble metal layer (3a,4) that is in the range of 13-60 micrometers, or 0.00051-0.00236 inches, (3-50 micrometers, 0.00012-0.00197 inches, for layer (3a) and 10 micrometers for layer (4) in the embodiment of Fig. 1 ([0024-0025]; Fig. 1).  Since Asahara et al. disclose experimenting with different thicknesses for a biocompatible layer ([0032], [0034], [0036], [0044], [0046]), it would have been obvious to one of ordinary skill in the art to modify the invention of Simmons in view of Ladtkow et al. such that the biocompatible metal layer has a thickness of not more than 0.010 inches since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Simmons in view of Ladtkow et al. and Asahara et al. fail to disclose the length of material to be a length of aluminum alloy cut from a blank consisting of the aluminum alloy. However, Zeller discloses surgical forceps consisting entirely or substantially of aluminum or an aluminum alloy.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Simmons in view of Ladtkow et al. and Asahara et al. such that the first and second pincers consist of an 
The Examiner notes that the “cut from a blank consisting of the aluminum alloy” is regarded as a product-by-process limitation. 

Claim 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmons (4,076,028, previously cited) in view of Ladtkow et al. (JP10-57390, cited in IDS, machine translation provided, previously cited) and Asahara et al. (EP 1709923, cited in IDS), as applied to claim 32, in further view of Bagley (3,100,489, cited in IDS). 
Concerning claim 40, Simmons in view of Ladtkow et al. and Asahara et al. fail to disclose electrically insulating coatings over the intermediate body portions of the first and second elongate pincers.  However, Bagley discloses forceps (27) comprising pincers and insulating coatings (36) over intermediate body portions of the first and second pincers (30, 31).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Simmons in view of Ladtkow et al. and Asahara et al. to comprise electrically insulating coatings over the intermediate body portions of the first and second elongate pincers in order to provide the benefit of not burning the surgeon’s hands when removing eyes from the operative field as taught by Bagley (Col. 1, ll. 14-30, Col. 2, ll. 28-41; Fig. 1-3) and to avoid energy delivery to the operator. 

Claims 43-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmons (4,076,028, previously cited) in view of Eggers et al. (5,891,142, previously cited), Ladtkow et al. (JP10-57390, cited in IDS, machine translation provided, previously cited) and Asahara et al. (EP 1709923, cited in IDS). 
Concerning claim 43, as illustrated in Fig. 1-8, Simmons discloses a forceps configured for single use (tweezer 10 can be disposed of after single-use; Col. 3, ll. 13-36) comprising: 
first and second elongate pincers, each of the first and second elongate pincers having an intermediate body portion that is shaped and dimensioned to be held in a single hand, each of the first and second elongate pincers having a proximal end portion and a distal end portion at opposite ends of the intermediate body portion, the pincer distal portions extending from the intermediate body portions of the respective elongate pincer to a pointed end tip of the respective pincers, and  the first and second elongate pincers each comprising a material extending from the proximal end portion to the pointed end tip of the respective elongate pincer for conducting electricity between the proximal end portion and the pointed end tip of the respective elongate pincer (blades 12, 14 are a solid length of a material from the proximal to distal ends that form the shape of the blades 12, 14, have intermediate body portions shaped and dimensioned to be held in a single hand, proximal end portions opposite distal end portions that extend to pointed end tips 16, 18 and conduct electrical current; Fig. 1-4; Col. 3, ll. 13-36); 
first and second bipolar electrically conductive cords each comprising a wire permanently and electrically connected to the proximal end portion of the first and second elongate pincers respectively (electrical wires 20, 21 permanently connect to electrical contact ends 28, 30 of blades 12, 14 and have a flexible length that extends to male connecting plugs, taken to be the electrical connector; Col. 3, ll. 13-36); 
a base that connects the first and second elongate pincers to one another and comprises a cup-shaped cap having a hollow interior, a distal end including an opening to the hollow interior through which the first and second elongate pincers pass, and a proximal end opposite the distal end including at least one opening through which the cords pass (elastomeric tubular envelope 40 is provided over rear end of blades 12, 14, has distal end including an opening for the blades 12, 14 to pass through and an opposite proximal end including an opening through which the cords 20, 21 pass; Col. 4, ll. 13-20), and the cords originating at the proximal end of the cap and having a flexible length that extends from the proximal end of the cap and through the at least one opening of the proximal end of the cap to an electrical connector for reducing torque at a proximal end of the forceps (cords 20, 21 originate at the proximal end (highlighted below) of envelope 40 and through a proximal end opening to male connecting plugs, taken to be the electrical connector, and naturally flow in the direction of the operator’s arms, thus reducing torque; Col. 3, ll. 13-36).
Simmons fails to disclose the hollow interior of the cap being potted with a material.  However, Eggers et al. disclose electrosurgical forceps (34) comprising a cup-shaped cap (32) that connects the first and second elongate pincers (36, 38) to one 
Simmons fails to disclose the first and second pincers to be tissue-sticking resistant and comprising a layer of biocompatible metal at each pointed end tip and the material to be aluminum alloy.  However, Ladtkow et al. teach electrosurgical forceps (10) comprising first and second pincer tips (31, 33) made of aluminum or an aluminum alloy (7075 T 6) and having a layer of biocompatible metal (gold 24) on each tip.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Simmons such that the first and second pincers are tissue-sticking resistant and comprise a layer of biocompatible metal at each pointed end tip and the material to be aluminum alloy in order to provide the benefit of increasing electrosurgical performance with materials that have a suitable non-tackiness as taught by Ladtkow et al. ([0017], [0013], [0023]; Fig. 4) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  
Simmons in view of Ladtkow fail to disclose the thickness of the biocompatible metal to be not more than 0.010 inches.  However, Asahara et al. discloses disposable tissue sticking resistant forceps where the opposed surfaces (1a) of each arm tip end portions (1) have only a plating of film (2) of a noble, or pure, metal material that is biocompatible in the embodiment of Fig. 2 ([0004]-[0005]; Fig. 2) and further discloses biocompatible noble metal layer (3a,4) that is in the range of 13-60 micrometers, or 0.00051-0.00236 inches, (3-50 micrometers, 0.00012-0.00197 inches, for layer (3a) and 10 micrometers for layer (4) in the embodiment of Fig. 1 ([0024-0025]; Fig. 1).  Since Asahara et al. disclose experimenting with different thicknesses for a biocompatible layer ([0032], [0034], [0036], [0044], [0046]), it would have been obvious to one of ordinary skill in the art to modify the invention of Simmons in view of Ladtkow et al. such that the biocompatible metal layer has a thickness of not more than 0.010 inches since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 44 is rejected upon the same rationale as applied to claim 34. 

Claims 45, 48-49 & 51-52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmons (4,076,028, previously cited) in view of Eggers et al. (5,891,142, previously cited), Ladtkow et al. (JP10-57390, cited in IDS, machine translation provided, previously cited), Asahara et al. (EP 1709923, cited in IDS), as applied to claim 43, in further view of Bagley (3,100,489, cited in IDS).
Claim 45 is rejected upon the same rationale as applied to claim 35. 
Claim 48 is rejected upon the same rationale as applied to claim 38. 
Claim 49 is rejected upon the same rationale as applied to claim 38. 
Claim 51 is rejected upon the same rationale as applied to claim 41.
Claim 52 is rejected upon the same rationale as applied to claim 42. 

Claim 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmons (4,076,028, previously cited) in view of Eggers et al. (5,891,142, previously cited), Ladtkow et al. (JP10-57390, cited in IDS, machine translation provided, previously cited), Asahara et al. (EP 1709923, cited in IDS), as applied to claim 43, in further view of Eggers et al. (5,484,436, previously cited).
Claim 46 is rejected upon the same rationale as applied to claim 36. 

Claim 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmons (4,076,028) in view of Eggers et al. (5,891,142, previously cited), Ladtkow et al. (JP10-57390, cited in IDS, machine translation provided, previously cited), Asahara et al. (EP 1709923, cited in IDS), as applied to claim 43, in further view of Lecuyer (2004/0093006, previously cited).
Claim 47 is rejected upon the same rationale as applied to claim 37. 

Claim 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmons (4,076,028) in view of Eggers et al. (5,891,142, previously cited), Ladtkow et al. (JP10-57390, cited in IDS, machine translation provided, previously cited), Asahara et al. (EP 1709923, cited in IDS), as applied to claim 43, in further view of Zeller (DE 13811033, previously cited).
Claim 50 is rejected upon the same rationale as applied to claim 39. 

Claim 53, 58-59 & 61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmons (4,076,028, previously cited) in view of Ladtkow et al. (JP10-57390, cited in IDS, machine translation provided, previously cited), Zeller (DE 13811033, previously cited) and Asahara et al. (EP 1709923, cited in IDS).  
Concerning claim 53, as illustrated in Fig. 1-8, Simmons discloses a forceps configured for single use (tweezer 10 can be disposed of after single-use; Col. 3, ll. 13-36), the forceps comprising: 
first and second elongate pincers, each of the first and second elongate pincers having an intermediate body portion that is shaped and dimensioned to be held in a single hand, each of 5U.S. Serial No. 15/917,207Reply to Office Action dated January 18, 2019 the first and second elongate pincers having a proximal end portion and a distal end portion at opposite ends of the intermediate body portion, the distal end portions extending from the intermediate body of the respective elongate pincer to a pointed end tip of the respective elongate pincer, and the first and second elongate pincers each comprising a material extending from the proximal end portion to the pointed end tip of the respective elongate pincer for conducting electricity between the proximal end portion and the pointed end tip of the respective elongate pincer (blades 12, 14 comprise a solid length of a material from the proximal to distal ends, have intermediate body portions ; 
first and second bipolar electrically conductive cords permanently and electrically connected to the proximal end portion of the first and second elongate pincers respectively, the first and second cords having a flexible length that extends to an electrical connector from the first and second elongate pincers (electrical wires 20, 21 permanently connect to electrical contact ends 28, 30 of blades 12, 14 and have a flexible length that extends to male connecting plugs, taken to be the electrical connector; Col. 3, ll. 13-36). 
Simmons fails to disclose the first and second pincers to be tissue-sticking resistant, the material of the pincers to be of aluminum alloy, and a layer of biocompatible metal at each pointed end tip.  However, Ladtkow et al. teach electrosurgical forceps (10) comprising first and second pincer tips (31, 33) made of aluminum or an aluminum alloy (7075 T 6) and having a layer of biocompatible metal (gold 24) on each tip.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Simmons such that the first and second pincers are tissue-sticking resistant and comprise a layer of biocompatible metal at each pointed end tip and the material to be aluminum alloy in order to provide the benefit of increasing electrosurgical performance with materials that have a suitable non-tackiness as taught by Ladtkow et al. ([0017], [0013], [0023]; Fig. 4) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  
Simmons in view of Ladtkow fail to disclose the pincer material to be consisting of aluminum or an aluminum alloy. However, Zeller discloses surgical forceps consisting entirely or substantially of aluminum or an aluminum alloy.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Simmons in view of Ladtkow et al. and Asahara et al. such that the first and second pincers consist of an aluminum alloy in order to provide the benefit achieving a durable and stable construction while reducing the weight of the instrument as taught by Zeller. (Pgs. 1-3)
Simmons in view of Ladtkow fail to disclose the thickness of the biocompatible metal to be not more than 0.010 inches.  However, Asahara et al. discloses disposable tissue sticking resistant forceps where the opposed surfaces (1a) of each arm tip end portions (1) have only a plating of film (2) of a noble, or pure, metal material that is biocompatible in the embodiment of Fig. 2 ([0004]-[0005]; Fig. 2) and further discloses biocompatible noble metal layer (3a,4) that is in the range of 13-60 micrometers, or 0.00051-0.00236 inches, (3-50 micrometers, 0.00012-0.00197 inches, for layer (3a) and 10 micrometers for layer (4) in the embodiment of Fig. 1 ([0024-0025]; Fig. 1).  Since Asahara et al. disclose experimenting with different thicknesses for a biocompatible layer ([0032], [0034], [0036], [0044], [0046]), it would have been obvious to one of ordinary skill in the art to modify the invention of Simmons in view of Ladtkow et al. such that the biocompatible metal layer has a thickness of not more than 0.010 inches since In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 58 is rejected upon the same rationale as provided for claim 38. 
Claim 59 is rejected upon the same rationale as provided for claim 38. 
Claim 61 is rejected upon the same rationale as applied to claim 41.

Claims 54-55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmons (4,076,028) in view of Ladtkow et al. (JP10-57390, cited in IDS, machine translation provided, previously cited), Zeller (DE 13811033, previously cited) and Asahara et al. (EP 1709923, cited in IDS), as applied to claim 53, in further view of Eggers et al. (5,891,142, previously cited).
Claim 54 is rejected upon the same rationale as provided for claim 33. 
Claim 55 is rejected upon the same rationale as provided for claim 34. 

Claim 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmons (4,076,028, previously cited) in view of Ladtkow et al. (JP10-57390, cited in IDS, machine translation provided, previously cited), Zeller (DE 13811033, previously cited), Asahara et al. (EP 1709923, cited in IDS) and Eggers et al. (5,891,142, previously cited), as applied to claim 54, in further view of Bagley (3,100,489, cited in IDS).
Claim 56 is rejected upon the same rationale as provided for claim 35. 

Claim 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmons (4,076,028, previously cited) in view of Ladtkow et al. (JP10-57390, cited in IDS, machine translation provided, previously cited), Zeller (DE 13811033, previously cited) and Asahara et al. (EP 1709923, cited in IDS), as applied to claim 53, in further view of Eggers et al. (5,484,436, previously cited).
Claim 57 is rejected upon the same rationale as provided for claim 36. 

Claim 60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmons (4,076,028, previously cited) in view of Ladtkow et al. (JP10-57390, cited in IDS, machine translation provided, previously cited), Zeller (DE 13811033, previously cited) and Asahara et al. (EP 1709923, cited in IDS), as applied to claim 53, in further view of Bagley (3,100,489, cited in IDS).
Claim 60 is rejected upon the same rationale as provided for claim 40. 

Response to Arguments and Declaration under 35 USC 1.132
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments (Pg. 13) that it would not have been obvious to modify the blades of Simmons with the aluminum material from the tips of Ladtkow, the Examiner respectfully disagrees.  As discussed in the rejection above, Simmons clearly teaches pincers formed from a solid length of a material.  Simmons fails to specifically disclose that solid length of material to be aluminum alloy.  Ladtkow teaches the use of aluminum for pincers as a suitable material for tips.  Ladtkow is not .  
In response to applicant's argument that “Ladtkow’s concern for holes and openings in the body of the forceps that expose some of the conductor…and of Ladtkow’s disclosure of a plastic mold-injected process for rendering the pincers completely accommodates the exposed portions of the conductors running therethrough (Pg. 13), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to Applicant’s arguments that it would not have been obvious to one of ordinary skill in the art to make the proposed combination since the “portion grasped by the practitioner would be formed of a material having higher thermal and electrical conductivity than the then-common stainless steel or the allegedly inexpensive plastic mold-injected housing taught by Ladtkow” (Pg. 14), the Examiner respectfully disagrees as Ladtkow et al. teach that aluminum increases electrosurgical performance, stainless steel is also a material having thermal and electrical conductivity and the portions held by the operator are found obvious to be coated with an insulating material in view of Bagley et al., and one of ordinary skill in the art would recognize that manufacturing costs would be less when the forceps are entirely formed of the same material (i.e., as 
In response to Applicant’s arguments (Pg. 1-18) and the Declaration Pars. 9-15 regarding the evidence submitted to support substantial commercial success in the industry, the Examiner respectfully disagrees that the evidence submitted is sufficient.  
As discussed in MPEP 716.03(a), the evidence of commercial success is not commensurate in scope with the claims.  “In order to be commensurate in scope with the claims, the commercial success must be due to claimed features, and not due to unclaimed features. Joy Technologies Inc. v. Manbeck, 751 F. Supp. 225, 229, 17 USPQ2d 1257, 1260 (D.D.C. 1990), aff’d, 959 F.2d 226, 228, 22 USPQ2d 1153, 1156 (Fed. Cir. 1992)  (MPEP 716.03(a)).  The exhibits fail to provide evidence that the commercial success of the sales figures is due to the claimed features or not due to the unclaimed features (i.e., is the increase in sales and market share during years 2014-2018 due specifically to the claimed invention and claimed features). For example: there is no evidence submitted that commercial success is not due to brand name recognition; there is no evidence that the product was not bought alongside other products from the same manufacturer for convenience of one order for multiple products; there is little evidence submitted on marketing (i.e., marketing was more for the one of the products than the other, sales representative marketing products/presentations other than websites).   Applicant’s statement in Par. 18 of “With very little marketing effort relative to other Stryker products of its market size” provides no evidence to the Examiner as there is no basis to what “very little marketing effort” means.  
more affidavits from others (including uninterested parties vs. interested parties), particularly from uninterested parties buying the product who deem the claimed features to be the reason the product was bought and used vs. brand name recognition/marketing and sales programs/unit cost/consumption by purchasers normally tied to applicant/assignee.  
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
In response to Applicant’s arguments (Pg. 15-16) that one of ordinary skill in in the art would “not be likely to replace the disclosed spacer with potted material” sin “Simmons’ primary focus is the specific design used for the plastic spaced member”, the Examiner respectfully disagrees.  Since the design of Eggers et al. provides the equal alternative design choice of a mounting option for the pincers within the cap, one of ordinary skill would be motivated at the time the invention was effectively filed.  As discussed in MPEP 2144.06, mounting the pincers in the cap and providing a potting material as taught by Eggers or a spacer as taught by Simmons are deemed as equivalence of in the art as they both serve the purpose of providing isolation of the connection of the pincers and conductive wires are thus regarded as equivalents in the art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794